11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

James Bryant,                                  * From the 441st District Court
                                                 of Midland County,
                                                 Trial Court No. CR42580.

Vs. No. 11-14-00188-CR                         * May 6, 2016

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.